            Case 1:20-cr-00341-RA Document 10 Filed 07/17/20 Page 1 of 1
                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 7/17/2020


 UNITED STATES OF AMERICA,
                                                                No. 20-CR-341
                        v.
                                                                   ORDER
 ERIK MALENO,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         An arraignment is scheduled for Monday July 20, 2020 at 12:00 p.m. and will be held by

telephone. Members of the public and the press can use the following dial-in information:

         Dial-In Number: 888-363-4749

         Access Code: 1015508



SO ORDERED.

Dated:      July 17, 2020
            New York, New York

                                                Ronnie Abrams
                                                United States District Judge
